O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 March 19, 2013 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Myers Industries, Inc. Preliminary Proxy Statement on Schedule 14A Filed by GAMCO Asset Management Inc. Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed as of the date hereof.Please contact the undersigned at (212) 451-2333, fax (212) 451-2222, if there are any questions or comments regarding this filing. Very truly yours, /s/ Steve Wolosky Steve Wolosky O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
